        Case 1:20-cv-00303-KPF Document 14 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUBAE J MUJAHID, and MARY
MUJAHID,

                          Plaintiffs,

                   -v.-                             20 Civ. 303 (KPF)

HSBC USA NATIONAL ASSOCIATION,                           ORDER
BUYER BENZAKUNIM BADALOV,
ISAAK BADALOV, and REFEREE
ARTHUR W. GREIG,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On May 22, 2020, the Court ordered the parties in this action to appear

for an in-person conference on August 18, 2020, in Courtroom 618 of the

Thurgood Marshall Courthouse, 40 Foley Square, New York, NY. (Dkt. #13).

Due to the ongoing COVID-19 Pandemic, the conference will not be able to take

place at the Courthouse on that date. For the reasons stated in the Court’s

April 24, 2020 order (Dkt. #12), the conference in this matter must be held in

person. Accordingly, the conference is ADJOURNED to October 22, 2020, at

12:00 p.m. in Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley

Square, New York, NY. All parties to this action are hereby ORDERED to

attend. All deadlines in this case remain STAYED.

      SO ORDERED.

Dated: August 13, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
                 Case 1:20-cv-00303-KPF Document 14 Filed 08/13/20 Page 2 of 2


A copy of this Order was mailed by Chambers to:

Jubae J Mujahid
509 West 150th Street
New York, NY 10031




A copy of this Order was mailed by Chambers to:

Mary Mujahid
509 West 150th Street
New York, NY 10031




A copy of this Order was mailed by Chambers to:
Jubae Mujahid
72 Oakfield Avenue
Freeport, New York 11520
